Filed:  August 12, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
JUDY M. BRAY, Personal

Representative for the Estate

of Roy William Bray,

	Petitioner on Review,

	v.


AMERICAN PROPERTY MANAGEMENT

CORP., an Oregon corporation,

	Respondent on Review,

	and


JOSEPH E. WESTON, MARILYN

WESTON and AMERICAN PROPERTY

MANAGEMENT CORP., a general

partnership doing business as

Weston Investment Co.,

	Defendants.


(CC 9504­02768; CA A93122; SC S45970)
	En Banc


	On review from the Court of Appeals.*


	On petition for review filed December 9, 1998.


	Maureen Leonard and Dennis H. Elliott, Portland, filed the
petition for petitioner on review.


	Thomas M. Christ, Portland, filed the response and
memorandum for respondent on review.


	Douglas G. Schaller and Marilyn A. Heiken, of Johnson,
Clifton, Larson & Corson, P.C., Eugene, filed the brief for
amicus curiae Oregon Trial Lawyers Association.


	MEMORANDUM OPINION


	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of Fearing v.
Bucher, 328 Or 367, 977 P2d 1163 (1999), and Lourim v. Swenson,
328 Or 380, 977 P2d 1157 (1999).




	*Appeal from Multnomah County Circuit Court,

	 Harl M. Haas, Judge.

 156 Or App 356, 965 P2d 426 (1998).